J-A17006-19

                                2019 PA Super 225



 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 ROBERT WILLIAMS                          :
                                          :
                    Appellant             :   No. 3880 EDA 2017

         Appeal from the Judgment of Sentence November 6, 2017
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0011614-2007


 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 ROBERT WILLIAMS                          :
                                          :
                    Appellant             :   No. 2242 EDA 2018

             Appeal from the PCRA Order Entered June 25, 2018
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0011614-2007


BEFORE: PANELLA, P.J., OLSON, J., and FORD ELLIOTT, P.J.E.

OPINION BY PANELLA, P.J.:                              FILED JULY 24, 2019

      Robert Williams appeals from the June 25, 2018 order of the

Philadelphia County Court of Common Pleas denying his petition pursuant to

the Post-Conviction Relief Act (“PCRA”), 42 Pa. C.S.A. §§ 9541-9546. Williams

argues he is entitled to PCRA relief in the form of a new trial based on after-

discovered evidence. The Commonwealth concedes a new trial is required.
J-A17006-19


       After careful review, we conclude the PCRA court erred in denying

Williams’ PCRA petition. Therefore, we reverse the decision of the PCRA court

and grant Williams a new trial.

       On January 24, 2007, Williams was arrested and charged with various

drug and gun related offenses. The case proceeded to a non-jury trial. The

Commonwealth         presented     testimony     from   a   single   witness,   former

Philadelphia Police Officer Reginald Graham. Following the close of evidence,

the trial court found Williams guilty of carrying a firearm without a license,

carrying a loaded weapon, carrying a firearm in public in Philadelphia,

possession of an instrument of crime, simple assault, possession of a

controlled substance with intent to deliver, and intentional possession of a

controlled substance by a person not registered.1 On January 16, 2009, the

court sentenced Williams to 11 ½ to 23 months’ imprisonment, followed by

10 years of probation. Williams did not seek direct review after sentencing.

       While serving probation, Williams committed numerous technical

violations. Despite these technical violations, the trial court demonstrated

patience and leniency by allowing Williams to continue on supervision.

However, on November 6, 2017, Williams appeared before the trial court for

a violation of probation hearing after which the trial court revoked Williams’




____________________________________________


118 Pa.C.S.A. §§ 6106(a)(1), 6106.1(a), 6108, 907(a), 2701(a), 35 P.S. §§
780-113(a)(3), and 780-113(a)(16), respectively.

                                           -2-
J-A17006-19


probation and imposed a state prison sentence of 2 to 4 years’ incarceration.

Williams appealed the revocation and sentence to this Court.

      On February 14, 2018, while his direct appeal from the revocation of

probation was still pending, Williams filed a PCRA petition. In his petition,

Williams alleged he recently discovered serious allegations of misconduct

against former Officer Graham. Due to the nature of the allegations, the

Commonwealth agreed Williams should receive PCRA relief in the form of a

new trial. However, following an evidentiary hearing, the PCRA court denied

the petition. Williams again appealed.

      In this consolidated appeal, Williams raises three issues for our review.

However, we need not consider all of Williams’ issues on appeal because our

disposition of his PCRA petition will resolve the entire matter. Therefore, we

address whether Williams’ claim of after-discovered evidence entitles him to

a new trial pursuant to the PCRA.

      As an initial matter, we must decide whether the pendency of Williams’

direct appeal from the judgment of sentence after his probation was revoked

rendered his subsequent PCRA petition a legal nullity. Generally, a petitioner,

such as Williams, may only file a PCRA petition after he “has waived or

exhausted his direct appeal rights.” Commonwealth v. Leslie, 757 A.2d 984,

985 (Pa. Super. 2000) (citation omitted). If a petition is filed while a direct

appeal is pending, the PCRA court should dismiss it without prejudice towards




                                     -3-
J-A17006-19


the petitioner’s right to file a petition once his direct appeal rights have been

exhausted. See id.

      However, revocation of probation does not materially alter the original

judgment of sentence. See Commonwealth v. Anderson, 788 A.2d 1019,

1021 (Pa. Super. 2001). Therefore, probation revocation creates a wrinkle in

the otherwise straightforward determination of finality. See id. For issues

challenging the revocation and the sentence imposed after revocation, a new

date for finality is created. See id. But challenges to the original trial and

sentencing are not affected by the revocation. See id., at 1022. To be timely,

post-conviction challenges to the original trial and sentencing must be raised

within one year of the date the original judgment of sentence became final.

See id.

      Here, this appeal consolidates an appeal from the revocation of Williams’

probation and an appeal from the denial of Williams’ PCRA petition that was

filed while the revocation appeal was still pending. The PCRA petition does not

challenge any aspect of the probation revocation. Instead, it is focused

exclusively on the underlying trial and conviction. Under Anderson, we

conclude that Williams was not precluded from filing his PCRA petition while

his appeal from the revocation of his probation was still pending.

      Turning to his petition, we note that we review the denial of post-

conviction collateral relief to determine whether the PCRA court’s findings are




                                      -4-
J-A17006-19


supported by the record and free from legal error. See Commonwealth v.

Small, 189 A.3d 961, 971 (Pa. 2018).

      Prior to reaching the merits of Williams’ claim, we must first consider

the timeliness of his PCRA petition. See Commonwealth v. Miller, 102 A.3d

988, 992 (Pa. Super. 2014). The time limitations of the PCRA are jurisdictional

in nature and, as such, a court cannot address the merits of an untimely

petition. See Commonwealth v. Robinson, 837 A.2d 1157, 1161 (Pa.

2003). All PCRA petitions “including a second or subsequent petition shall be

filed within one year of the date the judgment [of sentence] becomes final”.

42 Pa.C.S.A. § 9545(b)(1).

      Williams’ original judgment of sentence became final on February 16,

2009, when the time to file a direct appeal with this Court expired. See 42

Pa.C.S.A. § 9545(b)(3) (“[a] judgment becomes finals at the conclusion of

direct review, including discretionary review in the Supreme Court of the

United States and the Supreme Court of Pennsylvania, or at the expiration of

time for seeking the review.”); see also Pa.R.A.P. 903(a) (requiring notice of

appeal to be filed within 30 days after entry of appealable order). His petition,

filed 9 years later, is patently untimely. Thus, the PCRA court lacked

jurisdiction to review Williams’ petition unless he was able to successfully

plead and prove an exception to the PCRA’s time limitation.

      To overcome the PCRA’s time-bar, a petitioner must allege and prove

one of three exceptions. See 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). Here, Williams


                                      -5-
J-A17006-19


argues that his petition qualifies for the newly discovered facts exception. The

newly discovered facts exception provides:

       (b) Time for filing petition. --

       (1) any petition under this subchapter, including a second or
       subsequent petition, shall be filed within one year of the date the
       judgment becomes final, unless the petition alleges and the
       petitioner proves that:
               (ii) the facts upon which the claim is predicated were
              unknown to the petitioner and could not have been
              ascertained by the exercise of due diligence.

42 Pa.C.S.A. § 9545(b)(1)(ii). Even if this exception applies, Williams’ PCRA

petition will only be considered if it was “filed within 60 days of the date the

claim could have been presented.” 42 Pa.C.S.A. § 9545(b)(2).2

       Williams concedes his petition is facially untimely, but contends he

satisfied the newly discovered facts exception to the PCRA’s time-bar. See

Supplemental PCRA Petition, filed 5/16/18, at ¶ 21 (asserting the initial

petition was timely pursuant to the newly discovered facts exception to the

PCRA time limitations). The PCRA court agreed, and found Williams’ petition

satisfied the newly discovered facts exception to the PCRA’s 1-year time-bar.

See PCRA Court Opinion, filed 6/25/18, at 15-16. The Commonwealth also


____________________________________________


2 On October 24, 2018, the General Assembly amended section 9545(b)(2) of
the PCRA statute to expand the time for filing a petition from 60 days to one
year from the date the claim could have been presented. See 2018
Pa.Legis.Serv.Act 2018-146(S.B. 915), effective December 24, 2018. The
amendment applies only to claims arising one year before the effective date
of this section, i.e. December 24, 2017, or thereafter. Thus, this amendment
does not apply to Williams’ petition.

                                           -6-
J-A17006-19


agrees that Williams’ petition meets this exception. See, generally,

Appellee’s Brief. Upon review of the PCRA court’s factual findings and

conclusions related to the issue of timeliness, we find no error or abuse of

discretion. Therefore, we find no reason to disturb the PCRA court’s conclusion

that Williams established his petition qualified for the newly discovered facts

exception to the PCRA’s time limitation.

       We turn now to the substantive merits of Williams’ petition. Williams

seeks relief pursuant to a claim of after-discovered evidence.3 In order to

obtain relief based on after-discovered evidence, Williams must show that the

evidence:

       (1) could not have been obtained prior to the conclusion of the
       trial by the exercise of reasonable diligence; (2) is not merely
____________________________________________


3 There is an important and often misapprehended distinction between the
newly discovered facts exception to the time limitations of the PCRA and after-
discovered evidence as a basis for substantive relief. The Supreme Court of
Pennsylvania offered the following clarification:

       To qualify for an exception to the PCRA's time limitations under
       subsection 9545(b)(1)(ii), a petitioner need only establish that the
       facts upon which the claim is based were unknown to him and
       could not have been ascertained by the exercise of due diligence.
       However, where a petition is otherwise timely, to prevail on an
       after-discovered evidence claim for relief under subsection
       9543(a)(2)(vi), a petitioner must prove that (1) the exculpatory
       evidence has been discovered after trial and could not have been
       obtained at or prior to trial through reasonable diligence; (2) the
       evidence is not cumulative; (3) it is not being used solely to
       impeach credibility; and (4) it would likely compel a different
       verdict.
Commonwealth v. Burton, 158 A.3d 618, 629 (Pa. 2017).


                                           -7-
J-A17006-19


      corroborative or cumulative; (3) will not be used solely to impeach
      the credibility of a witness; and (4) would likely result in a different
      verdict if a new trial were granted.

Commonwealth v. Pagan, 950 A.2d 270, 292 (Pa. 2008) (citation omitted).

Williams was required to prove each of the four elements by a preponderance

of the evidence. See Commonwealth v. Foreman, 55 A.3d 532, 537 (Pa.

Super. 2012).

      Here, however, Williams’ burden was diminished by stipulation with the

Commonwealth. Williams and the Commonwealth entered into a lengthy

stipulation of facts that addressed many, if not all, of the elements of Williams’

claim.

     A stipulation is an agreement between opposing parties to resolve factual

issues in the case. See 1 West’s Pa. Prac., Evidence § 127 (4th ed.). “Because

the parties are in agreement as to [the] facts contained in the stipulation, they

are controlling.” Falcione v. Cornell School Dist., 557 A.2d 425, 428 (Pa.

Super. 1989). For that reason, the factual issues to be decided were limited

by the following stipulations:

     1. The affiant on the search warrant and the only Commonwealth witness
        at Williams’ trial was former Philadelphia Police Officer Reginald
        Graham.

     2. The Commonwealth does not stand behind the credibility of Officer
        Graham’s testimony at Williams’ trial.

     3. In an FBI interview, former Philadelphia Police Officer Jeffrey Walker
         alleged that Officer Graham engaged in theft as a police officer several
         years before Williams’ arrest and trial.



                                       -8-
J-A17006-19


    4. Officer Walker stated in a sworn affidavit that Officer Graham engaged
       in criminal misconduct.

    5. The Philadelphia Police Department Board of Inquiry found Officer
       Graham guilty of theft and lying and recommended his dismissal from
       the police department. Officer Graham resigned from the police
       department.

    6. In a sworn affidavit, former Philadelphia Police Officer Jerold Gibson
        contradicted Officer Graham’s trial testimony regarding Williams’
        arrest.

    7. On March 8, 2018, the Commonwealth disclosed to Williams a partial
       copy of the “Police Misconduct Review Committee Spreadsheet,”
       which includes Officer Graham for having been investigated by federal
       authorities.

    8. In a subsequent disclosure to Williams, the Commonwealth stated that
        there was information concerning Officer Graham’s misconduct as of
        September 7, 2014, which was not made available to Williams prior
        to March 8, 2018.

    9. The sworn affidavit of Bradley Bridge, Esquire states that the
       Commonwealth agreed to PCRA relief, without an evidentiary hearing,
       in over 1500 cases, where convictions were based on testimony of
       police officers considered not credible.

    10. The PCRA petitions of three individuals arrested by Officer Graham
       were granted relief without an evidentiary hearing.

    11. The Commonwealth agrees that Williams is entitled to relief in the
       form of a new trial.
See Defendant’s Exhibit D-3, PCRA Hearing, 6/18/18.
     Moving to the first inquiry of the after-discovered evidence test, Williams

claims the evidence of Graham’s misconduct could not have been obtained

prior to the close of his 2008 trial, even by the exercise of reasonable

diligence. See Appellant’s Brief, at 48. Pursuant to the stipulation, the


                                     -9-
J-A17006-19


Commonwealth did not notify Williams of its concerns with Graham’s

credibility issues until March 8, 2018. Williams contends he first learned of

Graham’s credibility issues on February 13, 2018, when an investigation by

the Philadelphia Inquirer revealed that former Officer Graham was on the

Commonwealth’s “do not call” list. See id.

      We agree the evidence of Graham’s misconduct was unavailable at the

time of Williams’ 2008 trial. In its brief, the Commonwealth acknowledges

Williams   could   not   have   discovered    information   regarding    Graham’s

misconduct. See Appellee’s Brief, at 12. Even though prosecutors were aware

of corruption allegations against Graham as early as 2014, the Commonwealth

did not inform Williams or his counsel of this information any time prior to

2018. See id. As such, the new evidence could not have been obtained at the

time of Williams’ trial, even by the exercise of reasonable diligence.

      Williams further contends the new evidence of Graham’s misconduct is

not merely corroborative or cumulative. See Appellant’s Brief, at 48. Instead,

Williams asserts the evidence “is of a different character than any evidence

presented at the trial.” Id. At Williams’ 2008 trial, defense counsel offered no

evidence of Graham’s corruption. See id.

      At the PCRA hearing, Williams introduced the sworn affidavits of former

Philadelphia Police Officers Jerold Gibson and Jeffrey Walker in support of his

petition. According to his affidavit, Gibson was one of the police officers

present during Williams’ arrest on January 24, 2007. See Defendant’s Exhibit


                                     - 10 -
J-A17006-19


A, PCRA Hearing, 6/18/18. Gibson’s affidavit also states he did not see

Williams with a gun. See id. While Walker was not involved in Williams’ arrest,

his affidavit states he engaged in corruption with Graham, such as

manufacturing probable cause for search warrants and misusing informants,

as members of the Narcotics Field Unit. See Defendant’s Exhibit B, PCRA

Hearing, 6/18/18. Consequently, Williams argues these affidavits support his

petition for PCRA relief.

      In Commonwealth v. Small, 189 A.3d 961 (Pa. 2018), our Supreme

Court considered the meaning of “merely corroborative or cumulative

evidence” as it relates to after-discovered evidence. The Supreme Court

elaborated that after-discovered evidence “is merely corroborative or

cumulative . . . if it is of the same character and to the same material point

as evidence already adduced at trial.” Id., at 974. On the other hand, if after-

discovered evidence “is of a different and ‘higher’ grade or character, though

upon the same point, or of the same grade or character on a different point,”

the Supreme Court held it is not merely corroborative or cumulative. Id. Thus,

after-discovered evidence that is of a higher grade or character may support

the grant of a new trial. See id.

      We conclude the evidence of Graham’s criminal conduct is not merely

corroborative or cumulative. The after-discovered evidence introduced by

Williams at the PCRA hearing — namely, the affidavits of arresting Officer

Jerold Gibson and Officer Jeffrey Walker and evidence of Graham’s corruption


                                     - 11 -
J-A17006-19


— is of a different character than the evidence presented at his 2008 trial.

See N.T., PCRA Hearing, 6/18/18, at 85-87. The essence of the trial defense

was that the events of January 24, 2007 happened much differently than as

described by Graham. If information from these sources had been available,

Williams could have used it to bolster his claims of innocence. Therefore, this

new evidence is not merely cumulative or corroborative, as Williams was

unable to raise a corruption theory defense at trial without it.

      Next, Williams asserts the evidence from the Philadelphia Police

Department, the Commonwealth, and former Officers Gibson and Walker

would not be used solely to impeach Graham’s credibility. See Appellant’s

Brief, at 49. Instead, Williams argues “[t]he new evidence undermines the

testimony of the only affiant on the application for a search warrant . . . and

the Commonwealth’s only trial witness: Graham.” Id. In making this

assertion, Williams relies on Commonwealth v. McCracken, 659 A.2d 541

(Pa. 1995), for the proposition that “[w]here the new evidence undermines

key testimony from an essential witness, it is not properly categorized as being

used ‘solely to impeach’ a witness.” Appellant’s Brief at 49. Therefore, Williams

urges us to find the new evidence of Graham’s misconduct would satisfy the

third inquiry of the after-discovered evidence test.

      In McCracken, our Supreme Court addressed the recantation of the

only witness who identified the defendant at trial. The defendant filed a PCRA

petition asserting this recantation was after-discovered evidence that entitled


                                     - 12 -
J-A17006-19


him to a new trial. See id., at 543. Because the witness was the only person

at trial to identify the petitioner, the Court found this evidence would not be

solely used as impeachment evidence at a new trial. See id., at 550.

      We conclude the sworn affidavits given by Gibson and Walker would not

be used solely to impeach credibility. Graham was the only witness to

incriminate Williams at trial. See Defendant’s Exhibit D-3, PCRA Hearing,

6/18/18. To refute Graham’s trial testimony, Williams’ counsel introduced the

sworn affidavits of former Officers Gibson and Walker at the PCRA evidentiary

hearing. See N.T., PCRA Hearing, 6/18/18, at 85-86. In his affidavit, Officer

Gibson asserted, contrary to Graham’s testimony, that Williams did not point

his gun at former Officer Graham or any other officer. See Defendant’s Exhibit

A, PCRA Hearing, 6/18/18. Rather, Gibson observed Williams attempt to

discard his weapon. See id. Although Walker was not involved in Williams’

arrest, his affidavit stated he believed Graham fabricated the probable cause

required for a search warrant, after reviewing the preliminary arrest report in

the case. See Defendant’s Exhibit B, PCRA Hearing, 6/18/18. Accordingly, the

affidavits provide a much different factual scenario than presented at Williams’

non-jury trial in 2008. Given the otherwise unsubstantiated nature of

Graham’s testimony, the Commonwealth states it would never again call

Graham as a witness at trial. See Appellee’s Brief, at 19. Thus, this after-

discovered evidence would not, indeed could not, be used as impeachment

evidence at a new trial.


                                     - 13 -
J-A17006-19


      Finally, Williams asserts the new evidence would likely compel a

different verdict at a new trial. See Appellant’s Brief, at 49. In particular,

Williams argues the new evidence “contradicts the testimony of Graham—the

only affiant on the applicable search warrant, and the Commonwealth’s only

trial witness.” Id. Further, Williams contends, based on the stipulation, the

Commonwealth “does not have confidence in the credibility of [Officer]

Graham’s testimony in this case. . . .” Id., at 50. According to Williams, “[t]his

fact alone plainly satisfies the fourth inquiry.” Id.

      Our Supreme Court in Commonwealth v. Mount, 257 A.2d 578 (Pa.

1969), specifically addressed the fourth inquiry within the context of an

essential witness proffering false testimony at trial. In Mount, a three-judge

panel sentenced the petitioner to death, after finding that he raped and killed

the victim. See id., at 579. On appeal, the petitioner argued that the Court

should disregard the laboratory technician’s testimony because she lied about

her professional qualifications in other criminal cases. See id. The Court found

the fact-finder, acting upon the technician’s apparent academic qualifications,

relied heavily on her testimony to determine that the petitioner raped the

victim. See id., at 581-582. As a result, the Court found that, without the

technician’s testimony, there would likely be a different outcome in a new trial.

See id., at 581.

      We conclude the after-discovered evidence is of such a strong nature

and character that a different verdict will likely result at a retrial. Williams was


                                      - 14 -
J-A17006-19


convicted based upon the testimony of former Officer Graham. In its brief, the

Commonwealth now states “[i]t is axiomatic that it cannot call a witness

whose credibility it mistrusts.” Appellee’s Brief, at 19. The stipulation clearly

indicates the Commonwealth has reason to doubt the veracity of its only

witness at Williams’ trial. Following Williams’ 2007 arrest, an investigation by

the Philadelphia Police Board of Inquiry determined that Graham engaged in

criminal conduct as a police officer. See Defendant’s Exhibit D-3, PCRA

Hearing, 6/18/18. As the stipulation provides, the Board of Inquiry found that

Graham committed theft, prior to Williams’ trial, and then lied about it during

the internal affairs investigation. See id.4 Even if Graham were called to testify

at a new trial, the Commonwealth asserts it would have “an affirmative duty

to correct the testimony of a witness which [the prosecutor] knows to be

false.” Appellee’s Brief, at 19. As in Mount, here the outcome of a new trial

would likely be different without Graham’s testimony.

       Accordingly, we find Williams satisfied the fourth and final inquiry of the

after-discovered evidence test. Therefore, Williams is entitled to relief on his

PCRA claim.

       Due to the unique circumstances of this case, we must address the

procedures the trial court must take following remand. On June 27, 2018,

Williams filed a second petition asking the Pennsylvania Supreme Court to


____________________________________________


4 Because of the internal affairs investigation, former Officer Graham resigned
from the Philadelphia Police Department. See Appellee’s Brief, at 11.

                                          - 15 -
J-A17006-19


reassign his case to a different trial judge in the Court of Common Pleas of

Philadelphia. In a decision filed on August 21, 2018, the Supreme Court denied

relief, without prejudice, for Williams to raise the claim in this appeal before

the Superior Court. Consequently, Williams reasserts, in his brief to this Court,

that another trial judge should preside over this case. In its brief, the

Commonwealth also argues reassignment to a different trial judge is

necessary to avoid appearances of unfairness and partiality.

      It is well-settled that we have the authority to appoint a new judge for

further proceedings upon remand, where a party filed a motion to recuse the

trial judge in the case. See Commonwealth v. Whitmore, 912 A.2d 827,

834 (Pa. 2006) (holding that the Superior Court cannot remove a trial judge

sua sponte). The issue in this case is similar to scenarios where inadmissible

and highly prejudicial evidence was presented to the trial court in earlier

proceedings, which required reassignment to a different judge. See

Commonwealth v. Gibson, 567 A.2d 724, 727 (Pa. Super. 1989); see also

Commonwealth v. Lewis, 460 A.2d 1149, 1152 (Pa. Super. 1983). For

example, in Commonwealth v. Conti, 345 A.2d 238, 245-246 (Pa. Super.

1975), this court held a new trial was required where in a non-jury trial the

trial judge was informed through testimony that the defendant had pleaded

guilty at his preliminary hearing. Likewise, in Commonwealth v. Walls, 396

A.2d 419, 421, n. 2 (Pa. Super. 1978), we held a new trial judge was




                                     - 16 -
J-A17006-19


necessary when a judge heard highly prejudicial testimony prior to the trial,

such as a withdrawn guilty plea.

      Moreover, there is no need for an appellant to point to some specific

acts of bias or prejudice by the former trial judge. As our Supreme Court

stated in Commonwealth v. Goodman:

      Justice . . . requires that we relieve the defendant of the
      responsibility of establishing that the information in fact influenced
      the court’s decision. If it is established that the information
      received during the pre-trial proceeding would have been
      incompetent in the subsequent proceeding and that it was of a
      sufficiently inflammatory nature to arouse a prejudice against the
      defendant he need not demonstrate that the information actually
      influenced the court’s actions.

311 A.2d 652, 654 (Pa. 1973); see also ABA Standards for Criminal Justice:

Special Functions of the Trial Judge, 6-1.6 & 6-1.9 (3d ed.).

      We agree a new trial judge should be appointed upon remand. Williams’

right to be tried before an impartial judge is necessary in this case because

the trial judge heard highly prejudicial testimony at the first trial, which was

a bench trial, and made credibility determinations in favor of a now discredited

witness and against Williams. Our decision today is consistent with prior

rulings of this Court where a trial judge should be reassigned based on hearing

highly prejudicial information in an earlier proceeding.

      In light of the above opinion, we direct the following:

               The Post Conviction Relief Act Petition filed on February 14,

                2018, is granted and the Order of June 25, 2018 is reversed;

               The judgment of sentence dated January 16, 2009 is vacated;

                                     - 17 -
J-A17006-19


               The judgment of sentence dated November 6, 2017 is vacated;

               The case is remanded for proceedings consistent with this

                opinion.

      PCRA Order reversed. Probation revocation vacated. Case remanded for

proceedings consistent with this opinion. Jurisdiction relinquished.

      President Judge Emeritus Ford Elliott joins the opinion.

      Judge Olson joins the opinion and files a concurring statement.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/24/19




                                    - 18 -